Petition for Writ of Mandamus Denied and Memorandum Opinion filed June
7, 2022.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-22-00192-CV



                     IN RE BRANDON PADGETT, Relator


                            ORIGINAL PROCEEDING
                              WRIT OF MANDAMUS
                                 234th District Court
                                Harris County, Texas
                          Trial Court Cause No. 2019-24792

                           MEMORANDUM OPINION

      March 16, 2022, relator Brandon Padgett filed a petition for writ of mandamus
in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App. P. 52. In
the petition, relator asks this court to compel the Honorable Lauren Reeder, presiding
judge of the 234th District Court of Harris County, to vacate all orders issued during
the time in which the case was abated and to reinstate the case for the “sole purpose”
of dismissing the case.
      Relator has not established that he is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus. We also deny
relator’s motion to stay.


                                  PER CURIAM

Panel consists of Chief Justice Christopher and Justices Bourliot and Spain.




                                         2